Citation Nr: 1708717	
Decision Date: 03/22/17    Archive Date: 04/03/17

DOCKET NO.  13-02 043	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 50 percent for bipolar disorder with anxiety disorder, not otherwise specified, prior to June 3, 2011, and in excess of 70 percent thereafter.   

2.  Entitlement to an effective date prior to June 3, 2011, for the grant of a 70 percent rating for bipolar disorder with anxiety disorder, not otherwise specified

3.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU), prior to June 3, 2011. 


REPRESENTATION

Appellant represented by:	Lewis C. Fichera, Attorney 

ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran had active service from November 1989 to March 1994.

This case comes before the Board of Veterans' Appeals (Board) on appeal of March 2011 and July 2011 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The March 2011 rating decision granted service connection for bipolar disorder with anxiety disorder, not otherwise specified, and assigned a 50 percent disability rating effective July 29, 1999.    

In her April 2011 notice of disagreement, the Veteran contested the initial rating assigned.  In July 2011, the RO increased the disability rating to 70 percent, effective June 3, 2011.  Despite the increased disability rating for bipolar disorder with anxiety disorder, not otherwise specified, the Veteran's appeal remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).  Accordingly, the issue of a higher disability rating for bipolar disorder with anxiety disorder, not otherwise specified remains in appellate status.  The Board has characterized the issue on appeal accordingly.

The record before the Board consists of electronic records in systems known as Virtual VA and the Veterans Benefits Management System.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.
REMAND

The Veteran most recently underwent a VA examination to assess the severity of her service-connected psychiatric disorder in March 2010.  Subsequent VA treatment records indicate that her symptoms worsened since the last VA examination.  Specifically, the record reflects that the Veteran was hospitalized for her psychiatric disorder in June 2011.  Symptoms recorded during that hospitalization were the basis for the increased rating granted in the July 2011 rating decision.  A new VA examination is necessary when there is evidence that a service-connected disability has worsened since the last examination.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); Green v. Derwinski, 1 Vet. App. 121 (1991).  Based on the foregoing, the Board concludes a new VA examination is needed to determine the current severity of the Veteran's service-connected bipolar disorder with anxiety disorder, not otherwise specified.

Furthermore, in addition to the Veteran's service-connected psychiatric disorder, the medical records contain diagnoses and symptoms related to the Veteran's substance abuse.  The Veteran's representative asserts that her substance abuse is a symptom of her service-connected bipolar disorder with anxiety disorder, not otherwise specified.  The Board notes that service connection may not be granted for substance abuse on the basis of service incurrence or aggravation.  38 U.S.C.A. §§ 105, 1110, 1131 (West 2014); 38 C.F.R. § 3.301 (2016).  However, a veteran is not precluded from receiving compensation for a substance abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001).  Therefore, the VA examiner should also address whether the Veteran's substance abuse was caused by or permanently worsened by her service-connected bipolar disorder with anxiety disorder, not otherwise specified.

As for the earlier effective date claims, the outcome of the claims are intertwined with the outcome of the increased rating claim.  Therefore, the earlier effective date and TDIU claims must also be remanded.  See Harris v. Derwinski, 1 Vet. App. 180   (1991).

On remand, all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A  (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The RO or AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disability.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159 (e).

2.  Then, the Veteran should be afforded a VA examination by an examiner with sufficient expertise to determine the current severity of her service-connected psychiatric disorder.  The RO or AMC should ensure that the Veteran, and the Veteran's fiduciary and representative, are properly notified of the time and place of the examination.  The electronic records should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

The examiner should determine whether the Veteran's substance abuse has been caused or permanently worsened by or a symptom of her service-connected bipolar disorder with anxiety disorder, not otherwise specified. 

The RO must ensure that all information required for rating purposes is provided.

A complete rationale for all proffered opinions must be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she must provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issues on appeal.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the Veteran and her representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
B. MULLINS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




